UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee xX
UNITED STATES OF AMERICA ;
CONSENT PRELIMINARY ORDER
_y,- - OF FORFEITURE/
- MONEY JUDGMENT
PAUL YAW OSEL JR.,
20 Cr. 003 (KPF)
Defendant. :
re ee x

WHEREAS, on or about January 2, 2020, PAUL YAW OSEI, JR. (the
“Defendant”), among others, was charged in two counts of a three-count Indictment 20 Cr. 003
(KPF) (the “Indictment”), with conspiracy to commit bank fraud and wire fraud, in violation of
Title 18, United States Code, Section 1349 (Count One); and conspiracy to commit money
laundering, in violation of Title 18, United States Code, Section 1956(h) (Count Two);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 982(a)(2)(A), of any and all property constituting, or derived from proceeds the Defendant
obtained directly or indirectly, as a result of the commission of the offense charged in Count One
of the Indictment, including but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of the offense charged in Count
One of the Indictment;

WHEREAS, on or about May 7, 2021, the Defendant pled guilty to Count One of
the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of

 
money equal to $204,472 in United States currency, representing proceeds traceable to the
commission of the offense charged in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $204,472 in United States currency representing the amount of proceeds traceable to
the offense charged in Count One of the Indictment that the Defendant personally obtained directly
or indirectly, for which the Defendant is jointly and severally liable to the following extent:

(i) $18,346 in United States currency with co-defendant Henry Ogbuokiri, to the
extent a forfeiture money judgment is entered against Henry Ogbuokiri in this case;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained directly or indirectly, cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Alexander Li of counsel, and the Defendant, PAUL YAW OSEI, JR. and his counsel,
Dorea Silverman, Esq., that:

1. As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $204,472 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained directly or indirectly, shall be
entered against the Defendant, for which the Defendant is jointly and severally liable to the

following extent:
a. $18,346 in United States currency with co-defendant Henry
Ogbuokiri, to the extent a forfeiture money judgment is entered against Henry Ogbuokiri in this
case;

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, PAUL
YAW OSEL JR., and shall be deemed part of the sentence of the Defendant, and shall be included
in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by
postal money order, bank or certified check, made payable, in this instance, to the United States
Department of Treasury, and delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One
St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and
case number.

4, The United States Department of Treasury or its designee shall be
authorized to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund,
and the United States shall have clear title to such forfeited property.

5. Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek
forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money
Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

 
7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent _
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

[REMAINDER INTENTIONALLY LEFT BLANK]
9, The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, cach of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO;

AUDREY STRAUSS
United States Attorney for the
Southem District of New York

7”
By: “pets oh, April 15, 2021
Alexander Li SS DATE
Assistant United States Attomey
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2265

 

 

PAUL YAW OSE], JR.

By: Ly fy Asa _t f{lAfal
Paul Yaw Osei, Jr. DATE

By: Dee CAN 7/3, 2/
Dorea Silverman, Esq. DATE

Attorney for Paul Yaw Osei, Jr.
80 Broad Street, Suite 1900
New York, New York 10004

 

SO ORDERED:
Mth. fl tall 5/9] 702-1
HONORABLE KATHERINE POLK FAILLA DATE :

UNITED STATES DISTRICT JUDGE

 

 

ae mer ee te Ne Nt APOE,

 
